STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re TAYLOR, Minors.                                                August 20, 2015

                                                                     No. 324429
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 13-813881-NA



In re TAYLOR, Minors.                                                No. 324430
                                                                     Oakland Circuit Court
                                                                     Family Division
                                                                     LC No. 13-813881-NA


Before: OWENS, P.J., and SAAD and GADOLA, JJ.

PER CURIAM.

       In these consolidated appeals, respondents appeal as of right from the trial court’s order
terminating their parental rights. In Docket No. 324429, respondent-mother appeals the
termination of her parental rights to her two minor children, YT and NT, under
MCL 712A.19b(3)(g), (j), and (k)(iii).1 In Docket No. 324430, respondent-father appeals the
termination of his parental rights to his minor child, NT, pursuant to the same statutory
provisions. We affirm.

                                       I. BACKGROUND

       In October 2013, petitioner filed an initial petition asking the court to take jurisdiction
over NT and to terminate respondent-mother’s parental rights to the child. The petition alleged
that NT was in imminent risk of harm because NT’s sister, GT, died while in respondents’ care


1
  Although petitioner sought termination under MCL 712A.19b(3)(g), (j), and (k)(iii) with regard
to both respondents, it is unclear to what extent the trial court relied on § 19b(3)(k)(iii) in
terminating respondents’ parental rights. In its opinion, the court mentions § 19b(3)(k)(iii), but it
does not make any specific factual findings with respect to this statutory provision. Also, the
conclusion of the opinion states only that clear and convincing evidence supported termination of
respondents’ parental rights under MCL 712A.19b(3)(g) and (j).

                                                -1-
less than nine months before NT’s birth. According to the petition, GT died of bronchial
pneumonia and significant malnourishment. At the time the petition was filed, respondent-
mother was incarcerated on charges of child abuse stemming from the death of GT. The petition
also indicated that respondent-mother had another child, YT, who was approximately two and a
half years old, but he had not been in respondent-mother’s care in over a year and his
whereabouts were unknown.2

        In November 2013, petitioner filed a petition asking the court to take jurisdiction over YT
and to terminate respondent-mother’s parental rights to the child. The petition alleged that
respondent-mother received no prenatal care while pregnant with YT, and YT had never received
any medical care. According to the petition, on November 18, 2013, the authorities located YT
residing in a shed with no running water, no bathroom, and no electricity. At the time, YT was
in the care of respondent-mother’s mother, who had previously had her parental rights terminated
to other children, and respondent-mother’s stepfather, who was believed to be the father of YT.

       Thereafter, petitioner filed a combined petition regarding both YT and NT. The petition
named respondent-father as the legal father of NT, and named respondent-mother’s stepfather as
the putative father of YT. The petition reiterated the previous allegations against respondent-
mother, and further noted that respondent-father had four other biological children in California
whom he did not care for or support. It also indicated that respondent-father was caring for GT
when she died as a result of malnutrition and pneumonia in 2013. The petition sought
termination of respondents’ parental rights under MCL 712A.19b(3)(j).

        In May 2014, respondents pleaded no contest to the allegations in the petition, and the
court took jurisdiction over the matter. In September 2014, the court authorized a second
amended petition for termination of parental rights with respect to both respondents. The
petition alleged that termination was appropriate under MCL 712A.19b(3)(g), (j), and (k)(iii).
Following hearings on the statutory termination grounds and the children’s best interests, the
court issued an opinion and order terminating respondent-mother’s rights to YT and NT, and
terminating respondent-father’s parental rights to NT.

                                    II. STATUTORY BASIS

        To terminate parental rights, the trial court must find that at least one of the statutory
grounds for termination set forth in MCL 712A.19b(3) has been met by clear and convincing
evidence. In re Sours, 459 Mich 624, 632-633; 593 NW2d 520 (1999). We review for clear
error the trial court’s factual findings and ultimate determinations on the statutory grounds for
termination. MCR 3.977(K); In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010). A
finding is clearly erroneous if this Court is definitely and firmly convinced on review of the
whole record that the trial court made a mistake. Mason, 486 Mich at 152. If clear and
convincing evidence supports termination under any of the statutory grounds cited by the trial


2
  Immediately after GT’s death, the trial court entered an order taking temporary protective
custody of YT, but the authorities were unable to locate the child. NT was not yet born at the
time of GT’s death.

                                                -2-
court, erroneous reference to a separate statutory provision constitutes harmless error. In re
Williams, 286 Mich App 253, 273; 779 NW2d 286 (2009).

       Below, the trial court found that termination of both respondents’ parental rights was
warranted under MCL 712A.19b(3)(g), (j), and (k)(iii). Those statutory provisions state the
following:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

                                              * * *

              (k) The parent abused the child or a sibling of the child and the abuse
       included 1 or more of the following:

                                              * * *

               (iii) Battering, torture, or other severe physical abuse.

                                  A. RESPONDENT-MOTHER

        Respondent-mother argues that the trial court clearly erred in finding that termination of
her parental rights was supported by clear and convincing evidence. We disagree. The trial
court record is replete with evidence that respondent-mother was not a suitable caregiver for her
children. Respondent-mother’s parenting skills and child development knowledge were so
limited that she only fed GT almond milk after GT allegedly refused to nurse. Respondent-
mother did not seek medical care for GT after her birth, even when the infant began losing
weight. Later, when GT stopped breathing, respondent-mother failed to call for emergency
medical help. She also refused to have her children immunized and declined recommended
antibiotics before GT’s delivery despite testing positive for Strep B. Ultimately, respondent-
mother’s mistrust of modern medicine and lack of parenting skills resulted in GT’s death.

       Contrary to respondent-mother’s contentions on appeal, “anticipatory neglect can militate
in favor of termination.” In re LaFrance, 306 Mich App 713, 730; 858 NW2d 143 (2014).
Respondent-mother’s inability to care for GT was relevant to her ability to provide care and
custody for YT and NT, and relevant to whether these children would be harmed in her care.
                                             -3-
Moreover, the trial court did not simply speculate that YT and NT might come into harm, but
rather based its findings on evidence of respondent-mother’s actual conduct and limitations.

        For instance, respondent-mother failed to protect YT from her mother and stepfather,
despite the fact that she was abused and neglected by them. When petitioner filed the first
petition with respect to NT, respondent-mother had not cared for YT in over a year and did not
know his whereabouts. When the authorities later located the child, YT was in the care of
respondent-mother’s mother and stepfather, and was residing in a shed with no running water, no
toilet facilities, and no electricity. Respondent-mother argues that she was denied the
opportunity to parent YT because she was a minor when he was born. However, her claim is
unpersuasive given the fact that she failed to assist the authorities in locating YT or even in
reporting his abduction when her mother first took him.

       Contrary to respondent-mother’s claim that she is a fit and capable parent, her
psychological evaluation showed that she denies responsibility for GT’s death, which is a
maladaptive coping mechanism. Testimony at the termination hearing revealed that respondent-
mother would need extensive therapy and parenting skills education before she could properly
care for her children; however, respondent-mother’s mistrust of the system would make
therapeutic alliance difficult. Therefore, it was unlikely respondent-mother would achieve
parental fitness in the near future.

       Finally, respondent-mother did not have stable housing or income. During the three
years before the termination hearing, respondent-mother lived in five houses and never provided
proof of a reliable source of income. Respondent-mother presented no evidence that she could
support herself or her children. Under these circumstances, the trial court did not err in
concluding that respondent-mother lacked the capacity to provide proper care and custody for
NT and YT, and that there was a reasonable likelihood that the children would be harmed if
returned to her care. See MCL 712A.19b(3)(g) and (j).

        Respondent-mother argues that the trial court erred in finding that clear and convincing
evidence established MCL 712A.19b(3)(k)(iii) because the court did not find that she seriously
abused GT. It is unclear to what extent the trial court relied on MCL 712A.19b(3)(k)(iii) in
terminating respondent-mother’s parental rights to YT and NT. Therefore, we decline to address
this topic further as any possible error regarding this statutory provision was rendered harmless
when the court properly terminated respondent-mother’s parental rights under
MCL 712A.19b(3)(g) and (j). See Williams, 286 Mich App at 273.

                                  B. RESPONDENT-FATHER

         The trial court also properly terminated respondent-father’s parental rights to NT under
MCL 712A.19b(3)(g) and (j). Respondent-father’s poor judgment was demonstrated throughout
this case. Respondent-father has four other biological children whom he does not care for or
support in any way. He was convicted of domestic violence in California for an incident that
occurred in front of these children, and a warrant for his arrest was issued after respondent-father
left the state in violation of his probation. Further, when respondent-father was 28 years old, he
impregnated respondent-mother, who was a minor at the time.


                                                -4-
        GT was also respondent-father’s child, and she died while in his care. Respondent-father
failed to ensure that GT received medical treatment after her birth, he failed to recognize that she
was severely undernourished, and he did not immediately call for emergency medical help when
she stopped breathing. Rather, the record reveals that respondent-father was more concerned
about the risk of being prosecuted for his conduct with respondent-mother and about his potential
arrest on the outstanding warrant than the health and safety of his child.

        Respondent-father has not demonstrated an ability to meet NT’s basic physical needs.
Respondent-father has not shown that he can maintain stable housing, and was living in a motel
room in Michigan in 2013 before GT’s death. The room did not have safe sleeping arrangements
for an infant. Although respondent-father was employed at the time of the termination hearing,
his income was not sufficient to support himself and his five children. Respondent-father has
never acted responsibly toward any of his children, and the trial court did not err in finding this
evidence was indicative of how respondent-father would care for NT. See In re AH, 245 Mich
App 77, 84; 627 NW2d 33 (2001). Respondent-father argues that termination was premature
because the trial court did not evaluate whether he could care for NT in the future. However, the
trial court did evaluate respondent-father’s future potential when it considered extensive
evidence revealing respondent-father would require significant counseling and training before his
parenting skills would be sufficient to care for a child.

        Respondent-father argues that petitioner did not present evidence suggesting that he had
ever harmed a child, so the trial court was only punishing him for past neglect. This argument is
unpersuasive given the fact that respondent-father failed to provide proper medical care and
nutrition for GT and his failure ultimately resulted in GT’s death.                     Moreover,
MCL 712A.19b(3)(j) requires a court to find only that there is a risk of harm to the child, not that
the child was actually harmed, as respondent-father suggests.

       Respondent-father also argues that the trial court made no findings under
MCL 712A.19b(3)(k)(iii), likely because this statutory subsection addresses abuse and not
neglect. Again, because it is unclear the extent to which the trial court relied on this statutory
ground in terminating respondent-father’s parental rights, and because sufficient evidence
supported termination under MCL 712A.19b(3)(g) and (j), further comment on this statutory
provision is unnecessary. See Williams, 286 Mich App at 273.

                                      III. BEST INTERESTS

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights . . . .” MCL 712A.19b(5). We review a trial court’s determination regarding a
child’s best interests for clear error. In re Trejo, 462 Mich 341, 356-357; 612 NW2d 407
(2000). “[W]hether termination of parental rights is in the best interests of the child must be
proved by a preponderance of the evidence.” In re Moss, 301 Mich App 76, 90; 836 NW2d 182
(2013). In assessing whether termination is in a child’s best interests, the court should evaluate
all evidence on the record and may consider factors including a parent’s parenting ability, a
child’s need for stability, finality, and permanency, and the advantages of a foster home over the
parent’s home. In re Olive/Metts, 297 Mich App 35, 41-42; 823 NW2d 144 (2012).

                                  A. RESPONDENT-MOTHER
                                                -5-
        The trial court did not clearly err in finding that termination of respondent-mother’s
parental rights was in the best interests of YT and NT. Respondent-mother was a teenager when
she gave birth to her children and had been the subject of abuse and neglect herself. She never
learned appropriate parenting skills and her survival skills were not enough to keep the children
safe from harm. Although she argues that she was bonded to the children, any bond she may
have had with them is not more important than their safety and stability.

        Respondent-mother argues that she will be able to care for the children if she is given the
chance. However, her claim is unsupported by the record. As the trial court properly found,
respondent-mother would require extensive training and counseling to improve her parenting
skills before she could be trusted with children. Both YT and NT had been in a stable home
together for one year and both were bonded to their foster parents and foster siblings. There is
potential that the children’s foster care placement could become permanent. Respondent-mother
has never experienced stability or permanency, and there is no evidence she can provide it for
her children. Therefore, the trial court did not clearly err when it found that terminating
respondent-mother’s parental rights was in the children’s best interests.

                                  B. RESPONDENT-FATHER

        The trial court also correctly found that termination of respondent-father’s parental rights
was in NT’s best interests. It is in a child’s best interests to be raised by a caregiver who can
meet her basic needs and keep her safe. Respondent-father has not demonstrated this ability.
His two-month-old daughter died while in his care and her death was caused in part by medical
neglect and malnutrition. Respondent-father has repeatedly shown that he is not a fit caregiver
and lacks parental judgment. Respondent-father argues he has a bond with NT. But again, any
bond respondent-father may have had with NT is not more important than her safety and
stability.

       Respondent-father argues that there was no evidence that he had a history of mental
health problems, substance abuse issues, or involvement with Child Protective Services.
This contention is likewise unpersuasive. Even without drug and mental health issues,
respondent-father could not demonstrate appropriate parental judgment. And, although CPS
may not have been involved with his family in California, the record is clear that
respondent-father neglected his other children and even committed domestic violence in
front of them. Respondent-father argues that he was employed and had suitable housing, but
his income was not sufficient to support NT or his other children. Moreover, NT is in a
stable placement and there is potential for her placement to become permanent.
Accordingly, the trial court did not err in terminating respondent-father’s parental rights.

       Affirmed.

                                                             /s/ Donald S. Owens
                                                             /s/ Henry William Saad
                                                             /s/ Michael F. Gadola




                                                -6-